
	

113 S2123 IS: School District 318 Land Exchange Act
U.S. Senate
2014-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2123
		IN THE SENATE OF THE UNITED STATES
		
			March 12, 2014
			Mr. Franken (for himself and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To authorize the exchange of certain Federal land and non-Federal land in the State of Minnesota.
	
	
		
			1.
			Short
			 title
			This Act may be cited as the
			 School District 318 Land Exchange
			 Act.
		2.PurposesThe purposes of this Act are—(1)to provide greater safety to the students of the Robert J. Elkington Middle School and the families
			 of those students in Grand Rapids, Minnesota; and(2)to promote the mission of the United States Geological Survey.
			3.
			Definitions
			In this Act:
			
				(1)
				District
				The
			 term District means Minnesota Independent School District number
			 318 in Grand Rapids, Minnesota.
			
				(2)
				Federal
			 land
				(A)In generalThe term Federal land means the parcel of
			 approximately 1.3 acres of United States Geological Survey land identified
			 as
			 USGS Parcel 91-016-4111 on the map, which was transferred to the
			 Department of
			 the Interior by the General Services Administration by a letter dated July
			 22, 1965.(B)InclusionThe term Federal land includes any structures on the land described in subparagraph (A).
				
				(3)
				Map
				The
			 term map means	each of the maps entitled
			 USGS and School Parcel Locations  and dated January 15, 2014.
			
				(4)
				Non-Federal
			 land
				(A)In generalThe term non-Federal land means the parcel of
			 approximately 1.6 acres of District land identified as School Parcel
			 91-540-1210
			 on
			 the map.(B)InclusionThe term non-Federal land includes any structures on the land described in subparagraph (A).(5)SecretaryThe term Secretary means the Secretary of the Interior.
			
			4.
			Exchange of
			 federal land and non-Federal land(a)In general
				If the District offers to convey to the
			 United States all right, title, and interest of the District in and to the
			 non-Federal land, the Secretary shall—
				
					(1)
					accept the offer; and
				
					(2)
					convey to the District all right, title,
			 and interest of the United States in and to the Federal land.
				(b)Valuation(1)In generalThe value of the Federal land and non-Federal land to be exchanged under subsection (a) shall be
			 determined—(A)by an independent appraiser selected by the Secretary; and(B)in accordance with the Uniform Appraisal Standards for Federal Land Acquisitions and the Uniform
			 Standards of Professional Appraisal Practice.(2)ApprovalAppraisals conducted under paragraph (1) shall be submitted to the Secretary for approval.(3)Cash equalization payments(A)In generalIf the value of the Federal land and non-Federal land to be exchanged under subsection (a) is not
			 of equal value, the value shall be equalized through a cash equalization
			 payment to the Secretary.(B)Use of amountsAmounts received under subparagraph (A) shall be deposited in the Treasury and credited to
			 miscellaneous receipts.
